DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of 15/964,597 04/27/2018 PAT 10836787
15/964,597 has PRO 62/492,364 05/01/2017
	Claims 1-2, 4-8, 21-22, 24-28, 30-34, 36-40, 42-46, 48-55, 65-67, 69-70, 72, and 84 are pending.
Applicant’s election without traverse of the indicated species in the reply filed on May 4, 2022 is acknowledged.  The election of species requirement dated March 4, 2022 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art is Chun (US 20130122374 A1).  Chun teaches the claimed compound, but does not teach crystalline forms of the compound.
Siegel (J. Med. Chem. 2017, 60, 1648-1661, cited on IDS) teaches a crystalline form of the claimed compound, but Siegel is not prior art in view of the declaration of Ernest Carra submitted December 16, 2019 in the parent application 15/964,597.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623